Name: Council Regulation (EC) No 3032/95 of 27 December 1995 amending Regulations (EC) No 3355/94, (EC) No 3356/94 and (EC) No 3357/94 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the Former Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  trade policy;  political geography
 Date Published: nan

 No L 316/4 EN Official Journal of the European Communities 30 . 12. 95 COUNCIL REGULATION (EC) No 3032/95 of 27 December 1995 amending Regulations (EC) No 3355/94, (EC) No 3356/94 and (EC) No 3357/94 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the Former Yugoslav Republic of Macedonia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulations (EC) No 3355/94 ('), (EC) No 3356/94 (2) and (EC) No 3357/94 (3), which set out the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia ­ Herzegovina, Croatia and Slovenia and the Former Yugoslav Republic of Macedonia, expire on 31 December 1995 ; Whereas these arrangements will eventually have to be replaced by provisions contained in bilateral agreements to be negotiated with the countries in question ; whereas, in the meantime, these arrangements should be main ­ tained and the ceilings provided for in the cooperation agreement between the European Community and the Socialist Federal Republic of Yugoslavia on 2 April 1980 and denounced on 25 November 1991 should be increased ; Whereas account should be taken of the fact that the agreement between the European Economic Community and the Republic of Slovenia on trade in textiles, initialled on 23 July 1993, expires on 31 December 1995, 2. The second subparagraph of Article 10 of Regulation (EC) No 3355/94 shall be replaced by the following : ' It shall be applicable from 1 January 1995'. 3 . The amounts given for the ceilings listed in column 4 in Annexes C I, C III, C IV and C V of Regulation (EC) No 3355/94 shall be replaced by the amounts given in the Annex to this Regulation . 4. References to 1995 in Article 1 of Regulation (EC) No 3356/94 shall be deleted. 5 . Article 1 ( 1 ) of Regulation (EC) No 3357/94 shall be replaced by the following : ' 1 . Imports into the Community of certain products originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the Former Yugoslav Repu ­ blic of Macedonia listed in Annexes C I, C II, C III , C IV and C V to Regulation (EC) No 3355/94 shall be subject to ceilings and annual Community surveil ­ lance . Descriptions of the products referred to in the first subparagraph, their combined nomenclature codes and ceilings or sub-ceilings are given in the above ­ mentioned Annexes. In Annex C II these ceilings are given in column 4, point (b).' 6 . The Annex to Regulation (EC) No 3357/94 shall be deleted. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1996 . HAS ADOPTED THIS REGULATION : Article 1 1 . In the titles of Regulations (EC) No 3356/94 and (EC) No 3357/94, \199S)' shall be deleted . This Regulation shall be binding in its entirety and directly applicable m all Member States. Done at Brussels, 27 December 1995. For the Council The President L. ATIENZA SERNA (') OJ No L 353, 31 . 12. 1994, p. 1 . (2) OJ No L 353, 31 . 12. 1994, p. 55. P) OJ No L 353, 31 . 12. 1994, p. 63 . 30. 12. 95 EN Official Journal of the European Communities No L 316/5 ANNEX Order No Ceiling (')(tonnes) Order No Ceiling (') (tonnes) Annex C I 01.0230 3 426 01.0240 3 538 01.0010 5 222 01.0250 521 01.0020 45 855 01.0270 3 849 72 852 01.0280 11 955 01.0030 01.0290 10 520 01.0040 2 144 01.0050 1 341 Annex C III 01.0060 7 007 01.0080 684 03.0010 1 025 179 01.0090 186 565 m3 Annex C IV 01.0100 48 068 01.0110 808 04.0030 1 033 01.0120 954 04.0040 1 656 01.0130 398 04.0050 2 547 01.0140 10 046 04.0055 1 270 04.0090 3 639 01.0150 3 132 01.0160 19 125 Annex C V 01.0165 5 924 01.0170 1 580 06.0010 35 871 01.0180 4 393 06.0020 52 078 2 637 06.0030 34 315 01.0190 06.0040 4 892 01.0200 5 780 06.0050 10 118 01.0210 4 351 06.0060 62 766 01.0220 8 197 06.0070 34 190 (') These amounts shall be increased by 5 % each year.